Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 22, 2013, between PLC Systems Inc., a Yukon Territory corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“2011 Securities Purchase Agreement” shall mean the Securities Purchase
Agreement dated as of February 22, 2011 among the Company and the purchasers
named therein on the terms thereof as of the Initial Closing Date.

 

“2011 Security Documents” shall mean (i) the Security Agreement dated as of
February 22, 2011 among the Company and its Subsidiaries and the agent for the
secured parties and the secured parties named therein, (ii) the Subsidiary
Guarantee dated as of February 22, 2011 from the Company’s Subsidiaries in favor
of the purchasers named therein, (iii) the German parallel debt agreement dated
as of February 11, 2011 among the Company, PLC Sistemas Medicos Internacionais
(Deutschland) GmbH and the agent named therein, (iv) the German share pledge
agreement dated as of February 21, 2011 among the Company and the agent for the
secured parties and the secured parties named therein, (v) the German accounts
pledge agreement dated as of February 11, 2011 among PLC Sistemas Medicos
Internacionais (Deutschland) GmbH and the secured party, pledgee and agent named
therein, (vi) a German security assignment agreement regarding receivables dated
as of February 11, 2011 among PLC Sistemas Medicos Internacionais (Deutschland)
GmbH and the assignee and agent named therein, and (vii) a German security
transfer agreement regarding patent applications dated as of February 11, 2011
among PLC Sistemas Medicos Internacionais (Deutschland) GmbH and the transferee
and agent named therein, all on the terms thereof as of the Closing Date.

 

“2011 SPA Securities” shall mean the debentures and warrants issued and sold by
the Company pursuant to the 2011 Securities Purchase Agreement, and all
securities issued or to be issued upon conversion of such debentures or exercise
of such warrants on the terms thereof as of the Initial Closing Date.

 

“Accredited Investor” shall have the meaning ascribed to it in Section 3.2(c).

 

--------------------------------------------------------------------------------


 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.18.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Additional Shares” shall have the meaning ascribed to such term in
Section 4.14.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Beneficial Ownership Limitation” shall have the meaning ascribed to such term
in Section 4.24.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(g).

 

“Closing” means each of the Initial Closing and the Subsequent Closing, if any.

 

“Closing” means the Initial Closing and Subsequent Closing, if any, of the
purchase and sale of the Securities pursuant to Section 2.1 or 2.4.

 

“Closing Date” means each of the Initial Closing Date and the Subsequent Closing
Date, if any, and is the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount at such Closing and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Trading Day following
the date hereof in the case of the Initial Closing and not later than the tenth
Trading Day after the Subsequent Closing Option Date in the case of the
Subsequent Closing Date.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsels” means Gennari Aronson, LLP, with offices located at 300 First
Avenue, Needham, MA 02494 and Macdonald & Company, with offices at Suite 200,
Financial Plaza, 204 Lambert Street, Whitehorse, YT Y1A 3T2.

 

2

--------------------------------------------------------------------------------


 

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

 

“Escrow Agent” means G&M.

 

“Escrow Agreement” means the escrow agreement entered into at or about the date
hereof, by and among the Company, the Escrow Agent and the Purchasers pursuant
to which the Purchasers shall deposit Subscription Amounts with the Escrow Agent
to be applied to the transactions contemplated hereunder.  The form of Escrow
Agreement is annexed hereto as Exhibit C.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of any of the following: (a) shares of
Common Stock or Common Stock Equivalents, and the issuance of securities upon
exercise or conversion of such Common Stock Equivalents, to employees, officers,
or directors of the Company or any of its Subsidiaries pursuant to the Stock
Option Plan or any successor incentive equity plan that is on substantially the
same terms (other than expiration date and number of shares subject thereto) as
the Stock Option Plan, provided that the aggregate number of shares of Common
Stock and Common Stock Equivalents (calculated on an as converted, as exercised
basis) issued pursuant to this clause (a) in any consecutive 12 month period
commencing on the Initial Closing Date (in order to avoid duplication, excluding
shares of Common Stock issued upon exercise or conversion of such Common Stock
Equivalents) in addition to the number of shares of Common Stock reserved as of
the date of this Agreement for issuance under the Stock Option Plan shall not
exceed 10% of the number of shares of Common Stock outstanding on the first day
of such 12 month period (which for purposes of this Agreement shall be
determined no earlier than immediately after the Initial Closing (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof), (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder, (c) securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement and listed on Schedule 3.1(g), provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (d) 2011 SPA Securities, (e) securities
issued (other than for cash) in connection with a synergistic merger,
acquisition, or consolidation of all or substantially all of the assets,
securities or business division of another entity, (f) shares of Common Stock or
Common Stock Equivalents issued after the Initial Closing to doctors,
distributors, salespersons, manufacturers, and technology consultants of the
Company or any of its Subsidiaries, provided that the aggregate number of shares
of Common Stock and Common Stock Equivalents (calculated on an as converted, as
exercised basis) issued pursuant to this clause (f) (in order to avoid
duplication, excluding shares of Common Stock issued upon exercise or conversion
of such Common Stock Equivalents) shall not exceed 5% of the number of shares of
Common Stock outstanding immediately following the Initial Closing (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof), (g) stock options for an aggregate of 3,180,942 (subject to
adjustment for forward and reverse splits and the like that occur after the date
hereof) shares of Common Stock to be granted to Mark R. Tauscher and Gregory W.
Mann, with such stock options to be granted prior to the Initial Closing to the
extent of availability under the Stock Option Plan at such time and with the
balance to be granted after the Initial Closing to the extent of availability
under the Stock Option Plan after the Initial Closing, (h) up to 208,334 shares
of Common Stock to be

 

3

--------------------------------------------------------------------------------


 

issued to Ernest Pellegrino, Daniel J. Walsh, Garden State Securities, Inc. and
JFS Investments, Inc, as described in the Company’s Current Report on Form 8-K
filed with the Commission on March 12, 2012, (i) securities issued or issuable
pursuant to this Agreement or the Warrants, including, without limitation,
Section 4.14, or upon exercise or conversion of any such securities, and (j) the
rights under the Right to Shares Letter Agreement between the Company and GCP IV
LLC as originally executed, and the Palladium Warrants (as defined on Schedule
3.1(g)) and securities issued or issuable upon exercise of such rights or the
Palladium Warrants.

 

“Exercise Notice” shall have the meaning ascribed to such term in Section 2.4.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“FDA Product” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“Final Closing Date” shall mean the Subsequent Closing Date if a Subsequent
Closing occurs or, if there is no Subsequent Closing, the Initial Closing Date.

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” means Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: (212) 697-3575.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.

 

“Initial Closing Date” shall mean February 22, 2013.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section 4.9.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.21.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in
Section 3.1(r).

 

4

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(kk).

 

“Offering” shall have the meaning ascribed to such term in the Preamble.

 

“Participation Maximum” shall have the meaning ascribed to such term in
Section 4.12(a).

 

“Permitted Indebtedness” means (x) the indebtedness evidenced by the 2011 SPA
Securities, the 2011 Securities Purchase Agreement or any of the 2011 Security
Documents, and (y) capital lease obligations and purchase money indebtedness of
up to $200,000, in the aggregate, incurred in connection with the acquisition of
capital assets and lease obligations with respect to newly acquired or leased
assets.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the business of the Company or any of its
Subsidiaries, such as suppliers’, vendors’, carriers’, warehousemen’s and
mechanics’ Liens, statutory workmen’s, repairmen’s and landlords’ Liens, and
other similar Liens arising in the ordinary course of the business of the
Company or any of its Subsidiaries, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien, (c) Liens incurred prior to the Closing Date in
connection with Permitted Indebtedness under clause (x) thereunder, (d) Liens
incurred in connection with Permitted Indebtedness under clause (y) thereunder,
provided that such Liens are not secured by assets of the Company or its
Subsidiaries other than the assets so acquired or leased, (e) non-exclusive
licenses granted by the Company in respect of its intellectual property, and
(f) Liens disclosed on Schedule 3.1(n) to this Agreement.

 

“Per Share Purchase Price” equals $0.15, subject to appropriate adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro-Rata Portion” shall have the meaning ascribed to such term in
Section 4.12(e).

 

“Protection Period” shall have the meaning ascribed to such term in
Section 4.14.

 

5

--------------------------------------------------------------------------------


 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

 

“Registration Expenses” shall have the meaning ascribed to such term in
Section 4.23.

 

“Removal Date” means the date that all of the issued Shares and Warrant Shares
have been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without
the requirement for the Company to be in compliance with the current public
information requirements under Rule 144 and without volume or manner-of-sale
restrictions.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Required Minimum” shall have the meaning ascribed to such term in Section 4.8.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof, including the exhibits thereto and documents
incorporated by reference therein.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means the securities laws of the United States or any state
thereof and the securities laws of Canada and its provinces and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” shall have the meaning ascribed to such term in Section 4.23.

 

“Share Dilution Adjustment” shall have the meaning ascribed to such term in
Section 4.14.

 

“Share Dilutive Issuance” shall have the meaning ascribed to such term in
Section 4.14.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, provided that any such share of Common Stock shall
not constitute a Share after such share has been irrevocably sold pursuant to an
effective registration statement under the Securities Act or pursuant to
Rule 144 without further restrictions or conditions to transfer pursuant to
Rule 144, and provided further that Additional Shares and Additional

 

6

--------------------------------------------------------------------------------


 

Warrant Shares shall constitute Shares only as provided in Section 4.14.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stock Option Plan” means the Stock Option Plan of the Company in effect on the
date of this Agreement.

 

“Subscription Amount” means, as to each Purchaser at each Closing, the aggregate
amount to be paid for Shares and Warrants purchased hereunder at such Closing as
specified below such Purchaser’s name on the signature page of this Agreement
and next to the heading “Subscription Amount,” in United States dollars and in
immediately available funds.

 

“Subsequent Closing” shall have the meaning ascribed to such term in
Section 2.4.

 

“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.4 hereof.

 

“Subsequent Closing Option Date” means the date that is nine months after the
Initial Closing Date.

 

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.12(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable and with regard to future events, also
include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Termination Date” shall have the meaning ascribed to such term in
Section 2.1(a).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTC QB
Marketplace or the OTC QX Marketplace (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Warrants, the Escrow
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 250 Royall Street, Canton, MA
02021 and a facsimile number of 303-262-0700, and any successor transfer agent
of the Company.

 

7

--------------------------------------------------------------------------------


 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.20.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported on the OTC
Pink Marketplace maintained by OTC Markets Group Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent
closing price per share of the Common Stock so reported, or (c) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company; provided,
however, if the Purchasers have not selected an independent appraiser within 20
calendar days after the date required to do so, such failure will not give rise
to a breach of any obligations of the Company under this Agreement and the
Transaction Documents.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, in the
form of Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          Initial Closing.  On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell, and each of the Purchasers, severally and not jointly, agrees to
purchase Shares and Warrants for an aggregate purchase price of up to $7,500,000
but not less than $4,000,000 (such purchase and sale being the “Initial
Closing”). Prior to the Initial Closing, each Purchaser shall deliver to the
Escrow Agent such Purchaser’s Initial Closing Subscription Amount as set forth
on the signature page hereto executed by such Purchaser by a wire transfer of
immediately available funds, such amount to be held in a non-interest-bearing
escrow account, and the Company shall, on the Initial Closing Date, deliver to
each Purchaser a certificate representing the number of Shares and Warrants
purchased by such Purchaser at the Initial Closing as determined pursuant to
Section 2.2(a), subject to the restrictions on delivery of Shares to GCP IV LLC
as set forth in the Right to Shares Letter Agreement of even date, a copy of
which is attached hereto as Exhibit “C”. The Company and each Purchaser shall
also deliver the other items set forth in Section 2.2 deliverable at the Initial
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3, the Initial Closing shall occur at the offices of G&M or such other
location as the parties shall mutually agree.  Notwithstanding anything herein
to the contrary, the Initial Closing Date shall occur on or before February 22,
2013 (such outside date, “Termination Date”).  If the Initial Closing is not
held on or before the Termination Date,

 

8

--------------------------------------------------------------------------------


 

the Escrow Agent shall cause (i) all subscription documents executed by the
Company or a Purchaser to be returned to the Company or such Purchaser, as
applicable, and (ii) each Subscription Amount to be returned, without interest
or deduction to the Purchaser who delivered such Subscription Amount.

 

2.2          Deliveries.

 

(a)           On or prior to the Initial Closing Date, the Company shall deliver
or cause to be delivered to the Escrow Agent the following:

 

(i)            (x) this Agreement duly executed by the Company, and (y) the
Escrow Agreement duly executed by the Company;

 

(ii)           legal opinions of Company Counsels substantially in the
respective forms of Exhibit B-1 and Exhibit B-2 attached hereto;

 

(iii)          a certificate evidencing a number of Shares equal to such
Purchaser’s Initial Closing Subscription Amount divided by the Per Share
Purchase Price, registered in the name of such Purchaser; and

 

(iv)          Warrants registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to one hundred percent (100%) of
such Purchaser’s Shares calculated pursuant to clause (iii) above, with an
initial exercise price of $0.20 per share, subject to adjustment therein.

 

(b)           On or prior to the Initial Closing Date, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent the following:

 

(i)            this Agreement and the Escrow Agreement each duly executed by
such Purchaser; and

 

(ii)           such Purchaser’s Initial Closing Subscription Amount by wire
transfer to the account specified in the Escrow Agreement.

 

2.3          Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Initial Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects on the Initial Closing Date
of the representations and warranties of the Purchasers contained herein (unless
as of a specific date therein in which case they shall be accurate as of such
date);

 

(ii)           all obligations, covenants and agreements of each Purchaser under
this Agreement required to be performed at or prior to the Initial Closing Date
shall have been performed in all material respects;

 

(iii)          the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement;

 

9

--------------------------------------------------------------------------------


 

(iv)          the Escrow Agent shall have received executed signature pages to
this Agreement and the Escrow Agreement from Purchasers showing an agreement to
purchase Shares and Warrants hereunder with an aggregate purchase price of at
least $4,000,000 and the Escrow Agent shall have received at least an aggregate
of $4,000,000 in corresponding Subscription Amounts from such Purchasers in
cash.

 

(b)           The respective obligations of the Purchasers hereunder in
connection with the Initial Closing are subject to the following conditions
being met:

 

(i)            the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Initial Closing Date of the representations and warranties
of the Company contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company under
this Agreement required to be performed at or prior to the Initial Closing Date
shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;

 

(v)           from the date hereof to the Initial Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market and, at any time from the date hereof prior to the
Initial Closing Date, trading in securities generally as reported by Bloomberg
L.P. shall not have been suspended or limited, or minimum prices shall not have
been established on securities whose trades are reported by such service, or on
any Trading Market, nor shall a banking moratorium have been declared either by
the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Closing; and

 

(vi)          the Escrow Agent shall have received executed signature pages to
this Agreement from Purchasers showing an agreement to purchase Shares and
Warrants hereunder with an aggregate purchase price of at least $4,000,000 and
the Escrow Agent shall have received at least an aggregate of $4,000,000 in
corresponding Subscription Amounts from such Purchasers in cash.

 

2.4           Subsequent Closing Option.  Each Purchaser shall have the option
to purchase and if such option is exercised, the Company shall sell to each
Purchaser exercising such option for the same Per Share Purchase Price an equal
number of Shares and Warrants equal to up to one-half of the Shares and Warrants
purchased by such Purchaser on the Initial Closing Date.  To exercise the option
provided for in this subsection 2.4, the Purchasers shall provide written notice
of the exercise of the option to the Company (the “Exercise Notice”) on or
before the Subsequent Closing Option Date, which Exercise Notice shall specify
the Subsequent Closing Subscription Amount of each Purchaser.  In connection
with

 

10

--------------------------------------------------------------------------------


 

the Subsequent Closing, Escrow Agent, Purchasers purchasing Securities at the
Subsequent Closing and Company will enter into an escrow agreement on
substantially the same terms as contained in the Escrow Agreement except that
there shall be no Retained Funds (as defined in the Escrow Agreement) or any
other funds or hold back for investor relation consultants or services (the
“Subsequent Closing Escrow Agreement”).  Each Purchaser shall be entitled to one
closing of the purchase and sale of Shares and Warrants upon exercise of the
option provided in this subsection 2.4 (the “Subsequent Closing”) and the
Subsequent Closing shall occur promptly after the date the Exercise Notice is
given, but not later than ten Trading Days thereafter (“Subsequent Closing
Date”).

 

2.5          Subsequent Closing Deliveries.

 

(a)           On or prior to the Subsequent Closing Date, the Company shall
deliver or cause to be delivered to the Escrow Agent the following:

 

(i)            bring down legal opinions of Company Counsels to the legal
opinions delivered at the Initial Closing;

 

(ii)           a certificate evidencing a number of Shares equal to such
Purchaser’s Subsequent Closing Subscription Amount divided by the Per Share
Purchase Price, registered in the name of such Purchaser; and

 

(iii)          Warrants registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to one hundred percent (100%) of
such Purchaser’s Shares acquired pursuant to the Exercise Notice, with an
initial exercise price equal to the then in effect Exercise Price of the
Warrants delivered at the Initial Closing, subject to adjustment therein.

 

(b)           On or prior to the Subsequent Closing Date, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent, the following:

 

(i)            the Subsequent Closing Escrow Agreement duly executed by such
Purchaser; and

 

(ii)           to Escrow Agent, such Purchaser’s Subscription Amount by wire
transfer to the account specified in the Subsequent Closing Escrow Agreement.

 

2.6          Subsequent Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Subsequent Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects on the Subsequent Closing
Date of the representations and warranties of the Purchasers contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);

 

(ii)           all obligations, covenants and agreements of each Purchaser under
this Agreement required to be performed at or prior to the Subsequent Closing
Date shall have been performed in all material respects;

 

(iii)          the delivery by each Purchaser of the items set forth in
Section 2.5(b) of this Agreement;

 

11

--------------------------------------------------------------------------------

 


 

(iv)          the Escrow Agent shall have received Subsequent Closing
Subscription Amounts from Purchasers in cash, as designated in the Exercise
Notice.

 

(b)           The respective obligations of the Purchasers hereunder in
connection with the Subsequent Closing are subject to the following conditions
being met:

 

(i)            the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Subsequent Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company under
this Agreement required to be performed at or prior to the Subsequent Closing
Date shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.5(a) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;

 

(v)           from the date hereof to the Subsequent Closing Date, trading in
the Common Stock shall not have been suspended by the Commission or the
Company’s principal Trading Market, and, at any time from the date of this
Agreement and prior to the Subsequent Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Subsequent
Closing; and

 

(vi)          the Company shall have received Exercise Notices and the Escrow
Agent shall have received the Subscription Amounts designated on such Exercise
Notices from such Purchasers in cash.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or warranty made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser as of the Closing Date:

 

(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, a majority of the capital

 

12

--------------------------------------------------------------------------------


 

stock or other equity interests of each Subsidiary free and clear of any Liens,
other than Permitted Liens, subject to restrictions under applicable laws, and
all of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in:  (i) a material adverse effect on the legality, validity or enforceability
of any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(d)           No Conflicts.  Except as set forth on Schedule 3.1(d), the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents to which it is a party, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) by the Company, any Subsidiary or, to the Company
knowledge, any third party under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse

 

13

--------------------------------------------------------------------------------


 

of time or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including Securities Laws), or by which any property or asset of the Company or
a Subsidiary is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

(e)           Filings, Consents and Approvals.  Except as set forth on Schedule
3.1(e), the Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other provincial or foreign or domestic federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement,
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, if any, all
of which, if any, shall have been effectuated prior to each Closing, and
(iii) the filing of a Form D with the Commission and such filings as are
required to be made under applicable Securities Laws (collectively, the
“Required Approvals”).

 

(f)            Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents and Liens resulting from the activities of any Purchaser.
The Company has reserved from its duly authorized capital stock the maximum
stated number of shares of Common Stock issuable pursuant to this Agreement and
the Warrants.

 

(g)           Capitalization.  The capitalization of the Company as of the date
hereof is as set forth on Schedule 3.1(g), which Schedule 3.1(g) shall also
include the number of shares of Common Stock owned to the knowledge of the
Company beneficially, and of record, by Affiliates of the Company as of the date
hereof.  Except as set forth on Schedules 3.1(g), as of the date hereof, the
Company has not issued any capital stock or Common Stock Equivalents since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. Other than the Purchasers
and the holders of the 2011 SPA Securities, no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the purchase and sale of the Securities under this Agreement.
Except as a result of the purchase and sale of the Securities and as set forth
on Schedule 3.1(g), as of the date hereof there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The only
stock option or similar employee equity incentive plan applicable to the Company
as of the date hereof is the Stock Option Plan. Except as set forth on Schedule
3.1(g), the Subsidiaries do not have any stock option or similar employee equity
incentive plans.

 

14

--------------------------------------------------------------------------------


 

Except as set forth on Schedule 3.1(g), the issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all Securities
Laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities.  Except as set
forth on Schedule 3.1(g), there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

(h)           Form 8-K; Financial Statements. The Form 8-K described in
Section 4.4, upon its filing, will comply in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The latest audited financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP and are subject to normal, immaterial, yearend audit
adjustments, and fairly present in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

(i)            Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed not later than five Trading Days prior to the date
hereof or not later than five Trading Days prior to the applicable Closing Date
as of which this representation and warranty is being made and except as set
forth in Schedule 3.1(i): (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, deferred revenue and accrued expenses
incurred in the ordinary course of business consistent with past practice,
(B) transaction expenses incurred in connection with the Transaction Documents,
and (C) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans which issuances prior to the date of this
Agreement are described on Schedule 3.1(g). The Company does not have pending
before the Commission any request for confidential treatment of information.
Except for the issuance of the Securities contemplated by this Agreement and as
set forth on Schedule 3.1(i), no event, liability, fact, circumstance,
occurrence or development has occurred or exists, or is reasonably expected to
occur or exist, with respect to the Company or its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable Securities Laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

(j)            Litigation.  Except as set forth on Schedule 3.1(j), there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) that
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect, nor to the knowledge of the Company is
there any reasonable basis for any such Action that would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor, to the Company’s
knowledge, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under Securities Laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or, to the knowledge of the Company, any
current or former director or officer of the Company, nor to the knowledge of
the Company is there any reasonable basis for any of the foregoing. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k)           Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected by
the Company to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, which could reasonably be expected to
result in a Material Adverse Effect and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all applicable U.S. federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign,

 

16

--------------------------------------------------------------------------------


 

federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(m)          Regulatory Permits.  Except as set forth on Schedule 3.12(m), the
Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as actually
conducted and as described in the SEC Reports, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and,
except as set forth on Schedule 3.1(n), marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Permitted
Liens.  Except as set forth on Schedule 3.1(n), any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance, except where the non-compliance would not
reasonably be expected to result in a Material Adverse Effect.

 

(o)           Intellectual Property.

 

(i)            The term “Intellectual Property Rights” includes:

 

1.     the name of the Company, all fictional business names, trading names,
registered and unregistered trademarks, service marks, and applications
(collectively, “Marks”);

 

2.     all patents, patent applications, and inventions and discoveries that may
be patentable (collectively, “Patents”);

 

3.     all copyrights in both published works and unpublished works
(collectively, “Copyrights”);

 

4.     all rights in mask works (collectively, “Rights in Mask Works”); and

 

5.     all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”); owned, used, or licensed by the
Company as licensee or licensor.

 

(ii)     Agreements.  Schedule 3.1(o) contains a complete and accurate list of
all contracts relating to the Intellectual Property Rights to which the Company
is a party or by which the Company is bound, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $10,000 under which the Company is
the licensee. There are no outstanding and, to Company’s knowledge, no
threatened disputes or disagreements with respect to any such agreement.

 

(iii)    Know-How Necessary for the Business.  To the Company’s knowledge:

 

17

--------------------------------------------------------------------------------


 

the Intellectual Property Rights are all those necessary for the operation of
the Company’s businesses as it is currently conducted or as represented, in
writing, to the Purchasers to be conducted. To the Company’s knowledge: the
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Rights, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use all of the Intellectual Property Rights, subject in each case to Permitted
Liens.  To the Company’s knowledge, no employee of the Company has entered into
any contract that restricts or limits in any way the scope or type of work in
which the employee may be engaged or requires the employee to transfer, assign,
or disclose information concerning his work to anyone other than of the Company.

 

(iv)    Know-How Necessary for the Business.  Schedule 3.1(o) contains a
complete and accurate list of all Patents. The Company is the owner of all
right, title and interest in and to each of the Patents, free and clear of all
Liens and other adverse claims other than Permitted Liens.  All of the issued
Patents are currently in compliance with formal legal requirements (including
payment of filing, examination, and maintenance fees and proofs of working or
use), are valid and enforceable, and, except as set forth on Schedule 3.1(o),
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date.  No Patent has been or is now
involved in any interference, reissue, reexamination, or opposition proceeding. 
To the Company’s knowledge: (1) there is no potentially interfering patent or
patent application of any third party, and (2) no Patent is infringed or has
been challenged or threatened in any way. To the Company’s knowledge, none of
the products manufactured and sold, nor any process or know-how used, by the
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.

 

(v)     Trademarks.  Schedule 3.1(o) contains a complete and accurate list and
summary description of all Marks. The Company is the owner of all right, title,
and interest in and to each of the Marks, free and clear of all Liens and other
adverse claims other than Permitted Liens.  All Marks that have been registered
with the United States Patent and Trademark Office are currently in compliance
with all formal legal requirements (including the timely post-registration
filing of affidavits of use and incontestability and renewal applications), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety days after the Initial Closing Date.  Except
as set forth in Schedule 3.1(o), no Mark has been or is now involved in any
opposition, invalidation, or cancellation and, to the Company’s knowledge, no
such action is threatened with respect to any of the Marks.  To the Company’s
knowledge: (1) there is no potentially interfering trademark or trademark
application of any third party, and (2) no Mark is infringed or has been
challenged or threatened in any way. To the Company’s knowledge, none of the
Marks used by the Company infringes or is alleged to infringe any trade name,
trademark, or service mark of any third party.

 

(vi)    Copyrights.  Schedule 3.1(o) contains a complete and accurate list of
all Copyrights. The Company is the owner of all right, title, and interest in
and to each of the Copyrights, free and clear of all Liens and other adverse
claims other than Permitted Liens.  Except as set forth on Schedule 3.1(o), all
the Copyrights have been registered and are currently in compliance with formal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or

 

18

--------------------------------------------------------------------------------


 

actions falling due within ninety days after the date of the Initial Closing. 
No Copyright is infringed or, to the Company’s knowledge, has been challenged or
threatened in any way. To the Company’s knowledge, none of the subject matter of
any of the Copyrights infringes or is alleged to infringe any copyright of any
third party or is a derivative work based on the work of a third party. All
works encompassed by the Copyrights have been marked with the proper copyright
notice.

 

(vii)   Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets.  The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets subject to Permitted Liens. The Trade
Secrets are not part of the public knowledge or literature, and, to the
Company’s knowledge, have not been used, divulged, or appropriated either for
the benefit of any Person (other than the Company) or to the detriment of the
Company. No Trade Secret is subject to any adverse claim or has been challenged
or threatened in any way.

 

(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. In addition, within 90 days following
the Initial Closing Date, the Company shall obtain directors and officers
insurance coverage at least equal to the aggregate Subscription Amount. Neither
the Company nor any Subsidiary believes that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports and except as set forth on Schedule 3.1(q), none of the
officers or directors of the Company or any Subsidiary and, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary, directors
fees or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company or otherwise reimbursable by the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r)            Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any

 

19

--------------------------------------------------------------------------------


 

Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any Subsidiary, threatened.

 

(s)            Certain Fees.  No brokerage, finder’s fees, commissions or due
diligence fees are or will be payable by the Company or any Subsidiary to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents except as set forth on Schedule 3.1(s).  The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(s) that may be due in connection with the transactions
contemplated by the Transaction Documents.

 

(t)            Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(u)           Investment Company. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and assuming the
Purchasers are not Affiliates of the Company, the Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

(v)           Registration Rights.  Other than each of the Purchasers and the
holders of the 2011 SPA Securities, no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

 

(w)          Listing and Maintenance Requirements.  The Common Stock is quoted
on the OTC Bulletin Board under the symbol PLCSF.  The Company has not, in the
twenty-four (24) months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.

 

(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the

 

20

--------------------------------------------------------------------------------


 

disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, taken as a whole is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. For the avoidance of doubt, information
disclosed in one section of the Disclosure Schedule shall not be deemed
disclosed in any other section of the Disclosure Schedule unless there is an
explicit cross reference to such other section. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(aa)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares hereunder: (i) the fair
saleable value of the assets of the Company and its Subsidiaries taken as a
whole exceeds the amount that will be required to be paid on or in respect of
the existing debts and other liabilities (including known contingent
liabilities) of the Company and its Subsidiaries as they mature, (ii) the assets
of the Company and its Subsidiaries do not constitute unreasonably small capital
to carry on its business as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company and its Subsidiaries,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company and its Subsidiaries,
together with the proceeds the Company and its Subsidiaries would receive, were
they to liquidate all of their assets, after taking into account all anticipated
uses of the cash, would be sufficient to pay all amounts on or in respect of
their liabilities when such amounts are required to be paid.  The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(aa) sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business, accounts payable for
payroll in the ordinary course of business, accounts payable for taxes,
assessments and other governmental charges or levies and deferred revenue and
accrued expenses incurred in the ordinary course of business consistent with
past practice), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;

 

21

--------------------------------------------------------------------------------

 


 

and (z) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 

(bb)         Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all required
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no reasonable basis for any such claim.

 

(cc)         No General Solicitation.  Neither the Company nor, to the knowledge
of the Company, any person acting on behalf of the Company has offered or sold
any of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.

 

(dd)         Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedules.  To the knowledge and belief of
the Company, such accounting firm is registered with the Public Company
Accounting Oversight Board, and shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2012.

 

(ff)          No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(gg)         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any

 

22

--------------------------------------------------------------------------------


 

Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(hh)         Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.21 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term,
(ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and
(iv) each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction.  The
Company further understands and acknowledges that (y) one or more Purchasers may
engage in hedging activities in accordance with all applicable laws at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined, and (z) such hedging activities
(if any) could reduce the value of the existing stockholders’ equity interests
in the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

 

(ii)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(jj)           Stock Option Plans.  Except as set forth on Schedule 3.1(jj), as
of the date hereof, no stock options have been granted, nor any commitments made
to grant stock options, under the Stock Option Plan, and neither the Company nor
any Subsidiary has ever had an option plan other than the Stock Option Plan.

 

(kk)         Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(ll)           Health Regulatory Matters.  The Company and its Subsidiaries have
complied in all material respects with all statutes and regulations related to
the research, manufacture and sale of medical device products to the extent
applicable to the Company’s and its Subsidiaries’

 

23

--------------------------------------------------------------------------------


 

activities. Items manufactured or under investigation by the Company and its
Subsidiaries comply with all applicable manufacturing practices regulations and
other requirements established by government regulators in the jurisdictions in
which the Company or its Subsidiaries manufacture their products. To the
Company’s knowledge, it is not and its Subsidiaries are not the subject of any
investigation by any competent authority with respect to the development,
testing, manufacturing and distribution of their products, nor has any
investigation, prosecution, or other enforcement action been threatened by any
regulatory agency. Neither the Company nor any of its Subsidiaries has received
from any regulatory agency any letter or other document asserting that the
Company or any Subsidiary has violated any statute or regulation enforced by
that agency with respect to the development, testing, manufacturing and
distribution of their products. To the Company’s knowledge, research conducted
by or for the Company and its Subsidiaries has complied in all material respects
with all applicable legal requirements. To the Company’s knowledge, research
involving human subjects conducted by or for the Company and its Subsidiaries
has been conducted in compliance in all respects with all applicable statutes
and regulations governing the protection of human subjects and not involved any
investigator who has been disqualified as a clinical investigator by any
regulatory agency or has been found by any agency with jurisdiction to have
engaged in scientific misconduct.

 

(mm)      FDA.  Except as set forth on Schedule 3.12(mm), as to each product
subject to the jurisdiction of the U.S. Food and Drug Administration (“FDA”)
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company or any of its Subsidiaries
(each such product, a “FDA Product”), such FDA Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws,
rules and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect.  There is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any FDA Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any FDA Product, (iii) imposes a clinical hold on any clinical investigation by
the Company or any of its Subsidiaries, (iv) enjoins production at any facility
of the Company or any of its Subsidiaries, (v) enters or proposes to enter into
a consent decree of permanent injunction with the Company or any of its
Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by the Company or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect.  Except
as set forth on Schedule 3.12(mm), the properties, business and operations of
the Company have been and are being conducted in accordance with all applicable
laws, rules and regulations of the FDA, except for any such non-compliance that
would not reasonably be expected to have a Material Adverse Effect.  The Company
has not been informed by the FDA that the FDA will prohibit the marketing, sale,
license or use in the United States of any product proposed to be developed,
produced or marketed by the Company nor has the FDA expressed any concern as to
approving

 

24

--------------------------------------------------------------------------------


 

or clearing for marketing any product being developed or proposed to be
developed by the Company.

 

(nn)         Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Sections 12(g) and 13 of
the Exchange Act.  Pursuant to the provisions of the Exchange Act, except as set
forth on Schedule 3.1(nn), the Company has timely filed all reports and other
materials required to be filed by the Company thereunder with the SEC during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the Securities Act.

 

3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)           Organization; Authority.  The address of the residence or
principal offices of such Purchaser is set forth on the signature page hereto
executed by such Purchaser and such address is not located in the Province of
Ontario, Canada. Such Purchaser is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” in the United States and Canada and have not been
registered or qualified under the Securities Act or any other applicable
Securities Law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any other applicable
Securities Law, has no present intention of distributing any of such Securities
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Securities (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to a registration statement or otherwise in compliance with
applicable Securities Laws).  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.

 

(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each Closing Date
and as of each date on which it exercises any Warrants, it will be either:
(i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act (“Accredited Investor”) or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such

 

25

--------------------------------------------------------------------------------


 

Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

 

(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(f)            Certain Transactions and Confidentiality.  Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.  Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all confidential, proprietary or non-public disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

 

(g)           Disclosure of Information.  Such Purchaser has had the opportunity
to receive all additional information related to the Company requested by it and
to ask questions of, and receive answers from, the Company regarding the Company
and the terms and conditions of this offering of the Securities.  Such Purchaser
has also had access to copies of the SEC Reports.

 

(h)           Canadian Restrictions.  Each Purchaser acknowledges that the
Securities have not been qualified for sale in Ontario or Canada and each
Purchaser, severally and not jointly with the other Purchasers, agrees with the
Company that the Securities shall not be offered, sold or traded directly or
indirectly to any Person, to its knowledge, in the Yukon Territory or Canada
before the date that is four months and one day after the later of (i) the
original issuance of such Shares or Warrants, and (ii) the date the Company
became a reporting issuer in any province or territory of Canada, unless such
offer, sale or trade is to an “accredited investor” as such term is defined
under National Instrument 45-106 Prospectus and Registration Exemptions .

 

(i)            Certain Fees.  Other than as provided in Section 3.1(s), the
Company and its

 

26

--------------------------------------------------------------------------------


 

Subsidiaries shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons engaged by a Purchaser for
brokerage or finder’s fees, commissions or due diligence fees in connection with
the transactions contemplated by the Transaction Documents.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)           The Warrants shall be issued in registered form.  The Company
shall keep at its principal executive office registers in which the Company
shall provide for the registration and transfer of the Warrants.  The Securities
may only be disposed of in compliance with applicable Securities Laws.  In
connection with any transfer of Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and the other applicable Transaction Documents and shall have the
rights and obligations of a Purchaser under this Agreement.

 

(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  TO THE EXTENT
PERMITTED BY APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES

 

27

--------------------------------------------------------------------------------


 

ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that, to the extent permitted under
applicable Securities Laws, a Purchaser may from time to time pledge pursuant to
a bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and the other applicable
Transaction Documents and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities into the name of the
pledgees or secured parties, in their respective capacities as such.  Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

 

(c)           Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof),
(i) following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(ii) if such Shares or Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Shares and Warrant Shares
and without volume or manner-of-sale restrictions, or (iii) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission).  The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly for any Security after the Removal Date if required
by the Transfer Agent to effect the removal of the legend hereunder.  If all or
any portion of the Shares are included in, or a Warrant is exercised at a time
when there is, an effective registration statement to cover the resale of such
Shares and Warrant Shares (and the Purchaser provides the Company or the
Company’s counsel with any reasonable certifications requested by the Company
with respect to future sales of such Shares or Warrant Shares) or the Shares or
Warrant Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information and any other
limitations or requirements set forth in Rule 144, including, without
limitation, volume or manner-of-sale restrictions, or if a legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Shares will be reissued without the legend and Warrant
Shares shall be issued free of all legends. The Company agrees that following
the Removal Date or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than seven Trading Days following the delivery
by a Purchaser to the Company or the Transfer Agent of a certificate
representing Shares or Warrant Shares, as the case may be, issued with a
restrictive legend, together with any reasonable certifications requested by the
Company, the Company’s counsel or the Transfer Agent (such seventh Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System through its Deposit or Withdrawal at Custodian system (“DWAC”) as
directed by such Purchaser if the Transfer Agent is then a participant in such
system and either (i) there is an effective registration statement permitting
the resale of such Securities by the Purchaser (and the Purchaser provides the
Company or the Company’s counsel with any requested certifications

 

28

--------------------------------------------------------------------------------


 

with respect to future sales of such Securities) or (ii) the shares are eligible
for resale by the Purchaser without volume limitations or manner-of-sale
restrictions and may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) of the Securities Act.

 

(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares or Warrant Shares (based on the greater
of the VWAP of the Common Stock on the date such Securities are submitted to the
Transfer Agent or the purchase price of such Shares and Warrant Shares)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day seven (7) Trading Days
after such damages have begun to accrue) for each Trading Day after the second
Trading Day following the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act and other
applicable Securities Laws, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.

 

(e)           DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(f)            Injunction. In the event a Purchaser shall request delivery of
unlegended shares as described in this Section 4.1 and the Company is required
to deliver such unlegended shares, the Company may not refuse to deliver
unlegended shares based on any claim that such Purchaser or anyone associated or
affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such unlegended shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Shares and Warrant Shares which is subject to
the injunction or temporary restraining order, or (ii) the VWAP of the Common
Stock on the trading day before the issue date of the injunction multiplied by
the number of unlegended shares to be subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Purchaser to the
extent Purchaser obtains judgment in Purchaser’s favor.

 

(g)           Buy-In.  In addition to any other rights available to Purchaser,
if the

 

29

--------------------------------------------------------------------------------


 

Company fails to deliver to a Purchaser unlegended shares as required pursuant
to this Agreement and after the Legend Removal Date the Purchaser, or a broker
on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Shares delivered to
the Company for reissuance as unlegended shares, the Company shall be required
to pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide
the Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.

 

4.2          Furnishing of Information; Public Information.

 

(a)           Until the earliest of the time that (i) no Purchaser owns any
outstanding Securities, (ii) the Warrants have expired, or (iii) five (5) years
after the Final Closing Date, the Company covenants to maintain the registration
of the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.

 

(b)           At any time during the period commencing from the 6 month
anniversary of the date hereof and ending on the later of (i) 24 months after
the final Closing Date, or (ii) until any Warrant are not outstanding, if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Purchaser’s other available remedies, the Company shall pay to a
Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate Subscription
Amount of such Purchaser’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (prorated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Purchasers to transfer the Shares and Warrant Shares
pursuant to Rule 144.  The payments to which a Purchaser shall be entitled
pursuant to this Section 4.2(b) are referred to herein as “Public Information
Failure Payments”.  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred, and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full.  Nothing herein shall limit
such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

30

--------------------------------------------------------------------------------


 

4.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities by the Company in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

 

4.4          Securities Laws Disclosure; Publicity.  The Company shall file a
Form 8-K, including the Transaction Documents as exhibits thereto, with the
Commission not later than the fourth Trading Day after each Closing Date.  From
and after the filing of such Form 8-K, the Company represents to the Purchasers
that it shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents.  The Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except: 
(a) as required by federal securities law in connection with (i) any
registration statement and (ii) the filing of final Transaction Documents
(including signature pages thereto) with the Commission, and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).

 

4.5          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.6          Use of Proceeds.  The Company will use the net proceeds to the
Company from the sale of the Shares and Warrants hereunder as set forth on
Schedule 4.6.  The Company shall not use such proceeds: (a) for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), (b) for the
redemption of any Common Stock or Common Stock Equivalents, (c) for the
settlement of any outstanding litigation, (d) in violation of the law, including
FCPA or OFAC or (e) for the development of new products not substantially
related to the Company’s current products in production or development as of the
date hereof.

 

4.7          Indemnification of Purchasers.  Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the

 

31

--------------------------------------------------------------------------------

 


 

other Transaction Documents or (b) any action instituted against the Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of Securities Laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such Purchaser Party’s counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (z) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Party’s breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents or any
violations by such Purchaser Party of applicable Securities Laws or any conduct
by such Purchaser Party which constitutes fraud, gross negligence, willful
misconduct or malfeasance.  The indemnification required by this Section 4.7
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or are incurred. 
The indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

4.8          Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement (other than Section 4.14 but only to the extent the number of shares
of Common Stock issuable under Section 4.14 is not known) and Warrant Shares
pursuant to any exercise of the Warrants (such amount being the “Required
Minimum”).  If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall use commercially reasonable
efforts to amend the Company’s certificate or articles of incorporation to
increase the number of authorized but unissued shares of Common Stock to at
least the Required Minimum at such time, as soon as possible and in any event
not later than the 75th day after such date.

 

4.9          Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and
concurrently with each Closing, the Company shall apply to list or quote all of
the Shares and Warrant Shares on such Trading Market and promptly secure the
listing of all of the Shares and Warrant Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares and Warrant Shares, and will take such other action as is necessary to
cause all of the Shares and Warrant Shares to be listed or quoted on such other
Trading Market as promptly as possible.  The

 

32

--------------------------------------------------------------------------------


 

Company will then take all action necessary to continue the listing or quotation
and trading of its Common Stock on a Trading Market until at least three years
after the Final Closing Date and for so long as the Warrants are outstanding,
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market at least until three
years after the Initial Closing Date and for so long as the Warrants are
outstanding.  In the event the aforedescribed listing is not continuously
maintained for two years after the Listing Date (a “Listing Default”), then in
addition to any other rights the Purchasers may have hereunder or under
applicable law, on the first day of a Listing Default and on each monthly
anniversary of each such Listing Default date (if the applicable Listing Default
shall not have been cured by such date) until the applicable Listing Default is
cured, the Company shall pay to each Purchaser an amount in cash, as partial
liquidated damages and not as a penalty, equal to 2% of the aggregate
Subscription Amount and purchase price of Warrant Shares held by such Purchaser
on the day of a Listing Default and on every thirtieth day (pro-rated for
periods less than thirty days) thereafter until the date such Listing Default is
cured.  If the Company fails to pay any liquidated damages pursuant to this
Section in a timely manner, the Company will pay interest thereon at a rate of
1.5% per month (pro-rated for partial months) to the Purchaser.

 

4.10        Stock Option Plan.  Until twenty-four (24) months after the Initial
Closing Date, the Company may only increase the number of shares available for
issue under the Stock Option Plan, or amend the Stock Option Plan to issue
shares pursuant to the Stock Option Plan in an amount not in excess of the
amount of shares of Common Stock equal to the maximum amount of shares of Common
Stock issuable under the Stock Option Plan as set forth in part (a), and
otherwise issuable under parts (f) and (g), of the definition of Exempt
Issuance. The foregoing restriction shall terminate on the twenty-fourth (24th)
month anniversary of the Initial Closing Date.  With regard to the stock option
described in parts (a) and (g) of the definition of Exempt Issuance, the Company
may reprice such outstanding stock options and grant options with an exercise
price lower than the fair market value of the Common Stock on the date of grant
provided such grants and repricing of the stock options are only for current
board members or employees of the Company.

 

4.11        Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the Purchasers that are parties to such Transaction Document. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

4.12        Participation in Future Financing.

 

(a)           From the date hereof until the date that is the 12 month
anniversary of the Initial Closing Date, upon any proposed issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
for cash consideration, Indebtedness or a combination of cash consideration and
Indebtedness, other than (i) a rights offering to all holders of Common Stock,
(ii) an underwritten public offering of Common Stock or Common Stock
Equivalents, or (iii) an Exempt Issuance, (a “Subsequent Financing”), the
Purchasers that still own outstanding Securities shall have the right to
participate in up to an amount of the Subsequent Financing equal to 50% of the
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.

 

(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser that still own
outstanding Securities a written notice

 

33

--------------------------------------------------------------------------------


 

of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser that still own outstanding Securities, and only upon a
request by such Purchaser, for a Subsequent Financing Notice, the Company shall
promptly, but no later than one (1) Trading Day after such request, deliver a
Subsequent Financing Notice to such Purchaser.  The requesting Purchaser shall
be deemed to have acknowledged that the Subsequent Financing Notice may contain
material non-public information.  The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder and the Person or Persons through
or with whom such Subsequent Financing is proposed to be effected and shall
include a term sheet or similar document relating thereto as an attachment.

 

(c)           Any Purchaser that still owns outstanding Securities desiring to
participate in such Subsequent Financing must provide written notice to the
Company by not later than 5:30 p.m. (New York City time) on the fifth (5th)
Trading Day after all of the Purchasers that still own outstanding Securities
have received the Pre-Notice that such Purchaser is willing to participate in
the Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice.  If the Company receives no such notice from a Purchaser as of such
fifth (5th) Trading Day, such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.

 

(d)           If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading
Day after all of the Purchasers that still own outstanding Securities have
received the Pre-Notice, notifications by the Purchasers of their willingness to
participate in the Subsequent Financing (or to cause their designees who at the
time are Accredited Investors to participate) is, in the aggregate, equal to or
less than the aggregate amount of the Participation Maximum, then the Company
may effect the remaining portion of such Subsequent Financing on the terms and
with the Persons set forth in the Subsequent Financing Notice.

 

(e)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of
(x) the Subscription Amount of Shares and Warrants purchased hereunder by a
Purchaser participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased hereunder by all Purchasers
participating under this Section 4.12.

 

(f)            The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within forty-five (45)
Trading Days after the date of the initial Subsequent Financing Notice.

 

(g)           The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant

 

34

--------------------------------------------------------------------------------


 

any waiver, release or the like under or in connection with, this Agreement,
without the prior written consent of such Purchaser.

 

(h)           Notwithstanding anything to the contrary in this Section 4.12 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice.  If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

4.13        Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute, but subject to the terms and conditions of the
Transaction Documents, and not subject to any right of set off, counterclaim,
delay or reduction, regardless of the effect of any such dilution or any claim
the Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

 

4.14        Purchase Price Reset. From the date of this Agreement until the
later of 24 months after (i) the Initial Closing Date, or (ii) the public
announcement of FDA approval for RenalGuard, for sale in the United States,
following the conclusion of US pivotal clinical trials (the “Protection
Period”), in the event that the Company issues or sells any shares of Common
Stock or any Common Stock Equivalent (calculated on an as converted, as
exercised basis) pursuant to which shares of Common Stock may be acquired at a
price less than the Per Share Purchase Price (a “Share Dilutive Issuance”)
(adjusted as described in Section 5.23), then the Company shall promptly issue
additional shares of Common Stock to the Purchasers who held outstanding Shares
on the date of such Share Dilutive Issuance, for no additional consideration, in
an amount sufficient that (a) the aggregate Subscription Amount paid at the
Initial Closing and the Subsequent Closing, if any, for such outstanding Shares
held by Purchasers on the date of such Share Dilutive Issuance (whether or not
such Purchasers were the Purchasers at the Initial Closing or the Subsequent
Closing, if any), when divided by (x) the sum of (i) the total number of
outstanding Shares held by the Purchasers on the date of such Share Dilutive
Issuance, (ii) any other shares of Common Stock then or theretofore issued in
respect of such outstanding Shares (by stock split, stock dividend or otherwise)
that resulted in an adjustment to the Per Share Purchase Price referred to above
pursuant to Section 5.23, and (iii) all Additional Shares issued with respect to
such outstanding Shares held by the Purchasers on the date of such Share
Dilutive Issuance that were issued as a result of Share Dilutive Issuances that
occurred prior to such Share Dilutive Issuance, will equal the price per share
of Common Stock in such Share Dilutive Issuance, (each such adjustment, a “Share
Dilution Adjustment”, and such shares, the “Additional Shares”).  The Additional
Shares to be issued in a Share Dilution Adjustment shall be issued by the
Company to the Purchasers who held outstanding Shares on the date of the
applicable Share Dilutive Issuance (in proportion to the number of such Shares
held by such Purchasers on the date of such Share Dilutive Issuance).  Such
Share Dilution Adjustment shall be made successively whenever such an issuance
is made. Such Additional Shares must be delivered to the applicable Purchasers
not later than the date the Share Dilutive Issuance occurs.

 

35

--------------------------------------------------------------------------------


 

From the date of this Agreement until the end of the Protection Period, in the
event that the Company issues or sells any shares of Common Stock or any Common
Stock Equivalent (calculated on an as converted, as exercised basis) pursuant to
which shares of Common Stock may be acquired at a price less than the exercise
price per share of Common Stock that was paid during the Protection Period by a
Purchaser upon exercise of a Warrant (a “Warrant Dilutive Issuance”) (adjusted
as described in Section 5.23), then the Company shall promptly issue additional
shares of Common Stock to the Purchasers who on the date of such Warrant
Dilutive Issuance held the issued Warrant Shares that were issued upon such
exercise, for no additional consideration, in an amount sufficient that (a) the
aggregate exercise price paid for such issued Warrant Shares held by the
Purchasers on the date of such Warrant Dilutive Issuance (whether or not such
Purchasers were the Purchasers who exercised such Warrant), when divided by
(x) the sum of (i) the total number of such issued Warrant Shares held by the
Purchasers on the date of such Warrant Dilutive Issuance, (ii) any other shares
of Common Stock then or theretofore issued in respect of such issued Warrant
Shares (by stock split, stock dividend or otherwise) that resulted in an
adjustment to the exercise price referred to above pursuant to Section 5.23, and
(iii) all Additional Warrant Shares issued with respect to such issued Warrant
Shares held by the Purchasers on the date of such Warrant Dilutive Issuance that
were issued as a result of Warrant Dilutive Issuances that occurred prior to
such Warrant Dilutive Issuance, will equal the price per share of Common Stock
in such Warrant Dilutive Issuance, (each such adjustment, a “Warrant Dilution
Adjustment”, and such shares, the “Additional Warrant Shares”).  The Additional
Warrant Shares to be issued in a Warrant Dilution Adjustment shall be issued by
the Company to the Purchasers who held the applicable issued Warrant Shares on
the date of the applicable Warrant Dilutive Issuance (in proportion to the
number of such issued Warrant Shares held by such Purchasers on the date of such
Warrant Dilutive Issuance).  Such Warrant Dilution Adjustment shall be made
successively whenever such an issuance is made. Such Additional Warrant Shares
must be delivered to the applicable Purchasers not later than the date the
Warrant Dilutive Issuance occurs.

 

Notwithstanding the foregoing, this Section 4.14 shall not apply in respect of
an Exempt Issuance.  No adjustment shall be made hereunder which would require
the Purchaser to surrender any shares to the Company.  The holder of outstanding
Additional Shares and Additional Warrant Shares is granted the same rights and
benefits as a holder of outstanding Shares pursuant to the Transaction
Documents, except the rights and benefits of this Section 4.14 and except that
such rights and benefits shall not apply to a holder of outstanding Additional
Shares or Additional Warrant Shares after such outstanding Additional Share or
Additional Warrant Share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.

 

4.15        Most Favored Nation Provision.  From the date hereof until the
earlier of (i) such time as no Purchaser holds any outstanding Securities and
(ii) the end of the Protective Period, in the event that the Company issues or
sells any Common Stock, if a Purchaser then holding outstanding Securities
reasonably believes that any of the terms and conditions appurtenant to such
issuance or sale (other than price and excluding the duration alone of terms and
conditions) are more favorable to such investors than are the terms and
conditions granted to the Purchasers hereunder, upon notice to the Company by
such Purchaser within five Trading Days after disclosure of such issuance or
sale, the Company shall amend the terms of this transaction as to such Purchaser
only so as to give such Purchaser the benefit of such more favorable terms or
conditions.  This Section 4.15 shall not apply with respect to an Exempt
Issuance, and shall not apply in respect of any rights offering. The Company
shall provide each Purchaser with notice of any such issuance or sale in the
manner for disclosure of Subsequent Financings set forth in Section 4.12.

 

4.16        DTC Program.  At all times that Warrants are outstanding, the
Company will employ as the transfer agent for the Common Stock and Warrant
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and cause the Common Stock to be transferable

 

36

--------------------------------------------------------------------------------


 

pursuant to such program.

 

4.17        Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the sale of the Securities by the Company under this
Agreement as required under Regulation D. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

4.18        Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.19        Exercise Procedure.  The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants.  No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants. 
The Company shall honor exercises of the Warrants and shall deliver Warrant
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

 

4.20        Variable Rate Transaction.  From the date hereof until the later of
(i) the date that is the one year anniversary of the final Closing Date and
(ii) such time as not more than 15% of the originally issued Warrants remains
outstanding, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock other than in connection with a stock split
or similar event, or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.  Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.  Notwithstanding the foregoing,
this Section 4.20 shall not apply in respect of (i) any rights offering, or
(ii) any Exempt Issuance, except that no Variable Rate Transaction, shall be an
Exempt Issuance.  This section 4.20 shall not prohibit the Right to Shares
Letter Agreement between the Issuer and GCP IV, LLC as originally executed, the
Palladium Warrants or the securities issued or issuable upon exercise of such
rights or the Palladium Warrants.

 

4.21        Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly disclosed or required to be

 

37

--------------------------------------------------------------------------------


 

disclosed, whichever occurs first, in the Form 8-K described in Section 4.4. 
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed or required to be publicly disclosed, whichever occurs first,
by the Company in such Form 8-K, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules. 
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are required to be
disclosed in the Form 8-K described in Section 4.4, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable Securities Laws from and after the
time that the transactions contemplated by this Agreement are first disclosed or
required to be disclosed, whichever occurs first, in the Form 8-K described in
Section 4.4, and (iii) no Purchaser shall have any duty of confidentiality to
the Company or its Subsidiaries after the filing of such Form 8-K or after the
date such Form 8-K is required to have been filed, whichever occurs first. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

4.22        Capital Changes.  Until the one year anniversary of the Initial
Closing Date, the Company shall not undertake a reverse or forward stock split
or reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority of each of the outstanding Shares and Warrants.

 

4.23        Piggy-Back Registrations. If at any time after the Initial Closing
Date there is not an effective registration statement covering all of the issued
Shares and Warrant Shares and the Company determines to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, but excluding Forms S-4 or S-8 and similar forms which do not permit
such registration, then the Company shall send to each holder of any of the
issued Securities written notice of such determination and, if within fifteen
calendar days after receipt of such notice, any such holder shall so request in
writing, the Company shall include in such registration statement all or any
part of the issued Shares, and Warrant Shares such holder requests to be
registered and which inclusion of such Shares and Warrant Shares will be subject
to customary underwriter cutbacks applicable to all holders of registration
rights and minimum cutbacks in accordance with guidance provided by the
Securities and Exchange Commission (including, but not limited to, Rule 415).
The obligations of the Company under this Section may be waived by any holder of
any of the Securities entitled to registration rights under this Section 4.23. 
The holders whose Shares and Warrant Shares are included or required to be
included in such registration statement are granted the same rights, benefits,
liquidated or other damages and indemnification granted to other holders of
securities included in such registration statement. In no event shall the
liability of any holder of Securities or permitted successor in connection with
any Shares and Warrant Shares included in any such registration statement be
greater in amount than the dollar amount of the net proceeds actually received
by such Purchaser upon the sale of the Shares and Warrant Shares sold pursuant
to such registration or such lesser amount in proportion to all other holders of
Securities included in such registration statement. All expenses incurred by the
Company in complying with Section 4.23, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the FINRA,
transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All

 

38

--------------------------------------------------------------------------------


 

underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.” The Company will pay all
Registration Expenses in connection with the registration statement under
Section 4.23. Selling Expenses in connection with each registration statement
under Section 4.23 shall be borne by the holder and will be apportioned among
such holders in proportion to the number of Shares included therein for a holder
relative to all the securities included therein for all selling holders, or as
all holders may agree. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Shares and Warrant Shares of a particular Purchaser that such Purchaser
shall furnish to the Company in writing such information and representation
letters, including a completed form of a securityholder questionnaire, with
respect to itself and the proposed distribution by it as the Company may
reasonably request to assure compliance with federal and applicable state
securities laws.

 

4.24        Purchaser’s Exercise Limitations.  The Company shall not effect any
exercise of the option granted to each Purchaser in Section 2.4 of this
Agreement, and a Purchaser shall not have the right to exercise any portion of
such option, pursuant to Section 2.4 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Exercise Notice, the Purchaser (together with the Purchaser’s Affiliates, and
any other Persons acting as a group together with the Purchaser or any of the
Purchaser’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the
Purchaser and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of the option with respect to which such determination is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (i) exercise of the remaining, nonexercised portion of the
option beneficially owned by the Purchaser or any of its Affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Purchaser or any of
its Affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 4.24, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Purchaser that the Company is not
representing to the Purchaser that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Purchaser is solely responsible for
any schedules required to be filed in accordance therewith.  To the extent that
the limitation contained in this Section 4.24 applies, the determination of
whether the option is exercisable (in relation to other securities owned by the
Purchaser together with any Affiliates) and of which portion of the option is
exercisable shall be in the sole discretion of the Purchaser, and the submission
of an Exercise Notice shall be deemed to be the Purchaser’s determination of
whether the option is exercisable (in relation to other securities owned by the
Purchaser together with any Affiliates) and of which portion of the option is
exercisable, in each case subject to the Beneficial Ownership Limitation.  To
ensure compliance with this restriction, a Purchaser will be deemed to represent
to the Company when it delivers an Exercise Notice that such Exercise Notice has
not violated the restrictions set forth in this paragraph, and the Company shall
have no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.  For purposes of this
Section 4.24, in determining the number of outstanding shares of Common Stock, a
Purchaser may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Purchaser, the Company shall within two Trading
Days confirm orally and in writing to the Purchaser the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company,

 

39

--------------------------------------------------------------------------------


 

including the Warrants, by the Purchaser or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.99%, unless a Purchaser elects on
its signature page hereto a different amount for its own Beneficial Ownership
Limitation (which shall also apply to and supercede the corresponding Beneficial
Ownership Limitation as same relates to the Warrants issued to such electing
Purchaser) of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of the option.  The Purchaser, upon not less than 61 days’ prior notice
to the Company, may increase or decrease the Beneficial Ownership Limitation
provisions of this Section 4.24, provided that the Beneficial Ownership
Limitation in no event exceeds 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon exercise of the option held by the Purchaser and the provisions of
this Section 4.24 shall continue to apply.  Any such increase or decrease will
not be effective until the 61st day after such notice is delivered to the
Company.  The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 4.24
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of the option right.

 

ARTICLE V.

MISCELLANEOUS

 

5.1          Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice given at any time to the Company, if the Initial Closing has not been
consummated on or before February 22, 2013; provided, however, that such
termination will not affect the right of any party to sue for any breach by any
other party (or parties).  In the event of any termination by a Purchaser under
this Section 5.1, the Company shall promptly (and in any event within two
(2) Business Days of such termination) send a Subscription Termination Notice
(as defined in the Escrow Agreement) to the Escrow Agent with respect to all of
such Purchaser’s subscription amount.

 

5.2          Fees and Expenses.  Except as expressly set forth in the
Transaction Documents and on Schedule 3.1(s) to the contrary, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  Except as set forth in the Warrants, the Company shall pay all
Transfer Agent fees, stamp taxes and other similar taxes and duties levied in
connection with the delivery of any Securities to the Purchasers. At the Initial
Closing the Company agrees to pay pursuant to the Escrow Agreement reasonable
legal and Escrow Agent fees of G&M in the amount of $40,000 (of which $10,000
has been paid), counsel to some of the Purchasers, incurred in connection with
the negotiation, preparation, execution and delivery of the Transaction
Documents.

 

5.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage

 

40

--------------------------------------------------------------------------------


 

prepaid, (iii) delivered by reputable air courier service with charges prepaid,
or (iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: PLC Systems Inc., 459
Fortune Boulevard, Milford, MA 01757, Attn: Mark R. Tauscher, President and CEO,
facsimile: (508) 541-7990, with a copy by fax only to (which shall not
constitute notice): Gennari Aronson, LLP, 300 First Avenue, Needham, MA 02494,
Attn: Neil H. Aronson, Esq., Fax: 781-719-9853, (ii) if to the Purchasers, to:
the addresses and fax numbers indicated on the signature pages hereto, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, facsimile:
(212) 697-3575, and (iii) if to Palladium Capital Advisors, LLC, 230 Park
Avenue, Suite 539, New York, NY 10169, Fax: (646) 390-6328.

 

5.5          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, (i) by the Company and (ii) (w) in the case of an
amendment with respect to the Shares, by the Purchasers holding at least sixty
percent (60%) in interest of the Shares then outstanding, (x) in the case of an
amendment with respect to the Warrants or issuable Warrant Shares, by the
Purchasers holding at least sixty percent (60%) in interest of the Warrants then
outstanding, (y) in the case of an amendment with respect to the issued Warrant
Shares, by the Purchasers holding at least sixty percent (60%) in interest of
the issued Warrant Shares then outstanding , and (z) in the case of an amendment
with respect to the Securities, by the Purchasers holding at least sixty percent
(60%) in interest of the Securities then outstanding (calculated on an as
converted, as exercised basis) or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought; provided that none of
the conditions in Section 2.3(b) and 2.6(b) may be waived, modified,
supplemented or amended as against any one Purchaser without the prior written
consent of such Purchaser.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any outstanding Securities in
accordance with Section 4.1 and also, in the case of the Warrants, Section 4 of
the Warrants, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

5.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any

 

41

--------------------------------------------------------------------------------

 


 

provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.7.

 

5.9          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then in addition to the
obligations of the Company under Section 4.7, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.10        Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities at the Closings for the
applicable statute of limitations.

 

5.11        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser

 

42

--------------------------------------------------------------------------------


 

may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights; provided, however, that
in the case of a rescission of an exercise of a Warrant, the applicable
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded exercise notice concurrently with the return to such Purchaser of
the aggregate exercise price paid to the Company for such shares and the
restoration of such Purchaser’s right to acquire such shares pursuant to such
Purchaser’s Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right).

 

5.14        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
surrender and cancellation thereof (in the case of mutilation), or in lieu of
and substitution therefor, a new certificate or instrument, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft,
destruction, or mutilation, and of the ownership of such Security.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity and
bonds) associated with the issuance of such replacement Securities.

 

5.15        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through G&M.  G&M does not represent all of the Purchasers.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or

 

43

--------------------------------------------------------------------------------


 

requested to do so by any of the Purchasers.  It is expressly understood and
agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company and a Purchaser, solely, and not
between the Company and the Purchasers collectively and not between and among
the Purchasers.

 

5.18        Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts due thereunder have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

5.19        Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.20        Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.21        Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Initial Closing Date thereof forward, unless
such application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

5.22        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23        Equitable Adjustment.  Trading volume amounts, price/volume amounts
and similar figures in the Transaction Documents shall be equitably adjusted
(but without duplication) to offset the

 

44

--------------------------------------------------------------------------------


 

effect of stock splits, similar events and as otherwise described in this
Agreement and Warrants.

 

(Signature Pages Follow)

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

PLC SYSTEMS INC.

 

Address for Notice:

 

 

 

 

 

 

 

 

459 Fortune Boulevard

 

 

Milford, MA 01757

By:

 

Fax: (508) 541-7990

 

 

 

 

 

 

 

/s/ Mark S. Tauscher

 

 

Name:

Mark S. Tauscher

 

 

Title:

President and CEO

 

 

 

With a copy to (which shall not constitute notice):

 

Gennari Aronson, LLP

300 First Avenue

Needham, MA 02494

Attn: Neil H. Aronson, Esq.

Fax: 781-719-9853

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO PLC SYSTEMS INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

Address for Notice of Purchaser:

 

 

 

 

Address for Delivery of Common Stock and Warrants for Purchaser (if not same as
address for notice):

 

 

Initial Closing Subscription Amount: US$

 

Initial Closing Shares:               

 

Initial Closing Warrants:                                

 

Subsequent Closing Subscription Amount: US$
                                             

 

Subsequent Closing Shares:                                     

 

Subsequent Closing Warrants:                                       

 

EIN Number, if applicable, will be provided under separate cover:
                           

 

Beneficial Ownership Limitation:                   %

 

47

--------------------------------------------------------------------------------

 